                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                         JONESBORO DIVISION

MARCUS LOCKHART                                                               PLAINTIFF

v.                       CASE NO. 3:19-CV-00019 BSM

K. BOWERS                                                                   DEFENDANT

                                     JUDGMENT

     Consistent with the order entered on this day, this case is dismissed without prejudice.

     IT IS SO ORDERED this 20th day of August 2019.


                                                  _________________________________
                                                   UNITED STATES DISTRICT JUDGE
